|N THE SUPREME COURT OF PENNSYLVAN|A
OFF|CE OF DlSClPL|NARY COUNSEL, : No. 2335 Disciplinary Docket No. 3
Petitioner No. 130 DB 2016
Attorney Registration No. 315189
V- (l\/|ontgomery County)
KEV|N C. FOGLE,

Respondent

 

PER CUR|AM

AND NOW, this 24th day of Fe|oruary, 2017, upon consideration of the
Recommendation of the Three-l\/|em|oer Panel of the Disciplinary Board, the Joint
Petition in Support of Discipline on Consent is granted, and Kevin C. Fogle is
suspended on consent from the Bar of this Commonwealth for a period of one year and
one day. He shall comply with all provisions of Pa.R.D.E. 217.

Respondent shall pay the costs incurred loy the Disciplinary Board in the

investigation and prosecution of this matter.